Duckworth, Chief Justice.
The former suit by this petitioner against this same bank and against his wife raised all questions here involved and resulted in judgment against the petitioner, affirmed by this court in Smith v. Bank of Acworth, 218 Ga. 643 (129 SE2d 857). Thus is was not error to sustain the pleas in bar and abatement setting forth the record in the above case. Code §§ 110-501, 110-504; Fain v. Hughes, 108 Ga. 537 (33 SE 1012); Darling Stores Corporation v. Beatus, 199 Ga. 215 (33 SE2d 701); Gamble v. Gamble, 204 Ga. 82 (48 SE2d 540).

Judgment affirmed.


All the Justices concur.